DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-11 of U.S. Application No. 16/806187 filed on 03/23/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/23/2022. Claims 1-7, & 9-11 are presently amended. Claims 1-11 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome the previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the previous claim interpretation under 35 U.S.C. § 112(f) is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: 
Applicant argues that the prior art does not disclose the limitation “an interface circuit that merges said first and second electrical signals to form said third electrical signal”. Applicant further argues on page 8 of the Remarks, “However the claimed second signal is not redundant to the driver-generated command-in fact, it is the very opposite of a redundant signal because it is “indicative of an external command for said control parameter based on said guidance instructions supplied by said user control unit”, the guidance instructions being “independent of said driver manipulation of said sensor assembly”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Naik discloses driver generated commands that are able to merge processed signals and unprocessed signals of the actuators and output a final command (see at least Naik, para. [0038-0039]). Naik is used to disclose the merging of signals and concluding to a final command signal which shows the different signals being merged. Naik shows the idea of having driver commands input that are processed and able to finalize one command for the braking, steering, and acceleration actuators of the vehicle in order to operate the vehicle. In conclusion, the 103 rejection is maintained provided the arguments above.
 Applicant further argues that the prior art Yoshida does not disclose the limitation “an external by-wire control unit that produces a second electrical signal indicative of an external command for said control parameter based on said guidance instructions supplied by said user control unit”. Applicant further argues on page 9 of the Remarks, “However, Yoshida’s circuit 35 is a monitor circuit that monitors the operation of the by-wire control, not a circuit that “produces a second electrical signal indicative of an external command for said control parameter”, as required by Claim 1.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Yoshida was introduced to teach a second signal that is produced by the by the by-wire control circuit and controls the actuator to output a drive source of the switchover apparatus (see at least Yoshida, para. [0039]). This shows that the by-wire circuit outputs a command for a switchover apparatus The command is shown to come from the by-wire system and not driver generated. In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant further argues that the prior art Chen does not disclose the limitation “including a gate circuit that forces said second electrical signal to an inactive logic level during identified fault modes of said second electrical signal while otherwise passing said electrical signal to a filter circuit output”. Applicant further argues on page 9 of the Remarks, “But Chen has absolutely nothing to do with a by-wire control or signals indicative of an externally generated command for a vehicle control parameter...This is a clear example of hindsight reconstruction because the hypothetical person of ordinary skill in the art to which the invention pertains would never think to combine an irrelevant teaching like Chen to a by-wire control like Naik, and of course, hindsight reconstruction is impermissible because its use would render virtually any combination of elements unpatentable. Furthermore, this piecemeal reconstruction overlooks the relationship between the recited elements; specifically, the operation of the filter circuit in forcing the second electrical signal to an inactive logic level during an identified fault causes the merging circuit to set the third electrical signal to an inactive logic level during an identified fault causes the merging circuit to set the third electrical signal equal to the first electrical signal-that is, driver-generated command.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen was introduced to teach a gate circuit that processes a signal and passes or inhibits the signal through the AND-gate based on a high or low logic level. When the logic level signal has a high level, the AND-gate inhibits the signal and when the signal a low logic level it is passed through the AND-gate (see at least Chen, para. [0022]).  Chen was introduced to show the circuits performing the instructions required by the claim, and would be incorporated into the by-wire system of Naik. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of including a gate circuit that forces said second electrical signal to an inactive logic level during identified fault modes of said second electrical signal while otherwise passing said electrical signal to a filter circuit output of Chen in order to detect faults related to the switching operation of phase switches in an inverter (see at least Chen, para. [0003]). In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant further argues that the prior art does not disclose the limitation “a filter circuit and a merging circuit”. Applicant further argues “While Poulsen’s circuit may perform functions that can generally be characterized as filtering and merging/combining, it is a totally different kind of filtering and merging than recited in Claim 1. In effect, the examiner is saying that no filtering and merging circuits can be patentable because Poulsen has already disclosed a circuit that performs filtering and merging functions, which is an absurd conclusion. With that approach, no combination of known elements could possibly be patentable, which again is absurd. The crux of the problem is that the examiner is ignoring all the limitations of Applicants’ claims except for the elements themselves, which is also impermissible because it incorrectly assumes that all filter circuits (for example) are the same, and are used to achieve the same purpose. Since Poulsen is completely irrelevant to the claimed invention, combining Poulsen with Naik does not make Naik any more like Applicants’ claimed invention than Naik alone.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Poulsen was introduced to teach the specific functions of circuits that are the merging circuit and the filtering circuit. The filter circuit filters output signals from the power stage and teaches a signal is input through a filter circuit in order to process a signal and filter it (see at least Poulsen, para. [0029]). Further the merging circuit alike, was introduced to teach a merging of signal of an input signal and a feedback signal and receive a final signal (see at least Poulsen, para. [0009] & para. [0028]). However the functions of the limitation of the merging of the signals and outputting a third signal is disclosed by Naik, and Poulsen is used to teach the functions and disclose the actual circuits. In regards to the remaining limitations, the arguments are moot in view of the new prior art US 2019/0337503A1 (“Otremba”). In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2019/0337503A1 (“Otremba”).
Applicant further argues that the prior art does not disclose the limitation “said first electrical signal is a pulse width modulated signal having a duty cycle; and said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output”. Applicant further argues on pages 11-12 of the Remarks, “The mere fact that Cameron or Watanabe or Chen disclose the recited circuit elements (an AND-gate or a demodulator, for example) is no basis for rejecting the claims because the claims also specify the interrelation between the circuit elements, and those limitation are not disclosed or suggested by the references... As discussed above, this piecemeal reconstruction focuses only on the recited elements of a claim, and ignores all of the other limitations of the claim. In effect, the examiner is saying that no filer circuits including an AND-gate and a demodulator (for example) can be patentable because Cameron and/or Watanabe disclose AND-gates and a demodulators, even though the elements are differently connected to achieve a different purpose. Applicants must again point out that with this approach, no combination of known elements could possibly be patentable, which is absurd. Additionally, this approach is totally contrary to the concept of considering what prior art the hypothetical person skilled in the art would consider, and what that prior art would teach or suggest in regards to a problem to be solved....For the above reasons, Applicants respectfully request that the rejections of Claims 3-8 be withdrawn.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Cameron was introduced to teach that a first electrical signal is pulse width modulated signal that contains a duty cycle (see at least Cameron, para. [0096]). Cameron further shows the idea of a filter circuit with an AND-gate for combining a second electrical signal with an output from a demodulator for form the filter circuit (see at least Cameron, para. [0157] & para. [0168-0170]). However the functions of the by-wire system and of the merging of the signals is disclosed by Naik, and Cameron is used to teach the functions of the circuits and signals. In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant further argues that the prior art does not disclose the limitation “a first power supply for supplying power to said sensor assembly, said actuator, said actuator control unit and said interface circuit; a second power supply for supplying power to said external by-wire control unit; an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said second power supply does not cause a failure of said interface circuit”. Applicant further argues on page 13 of the Remarks, “This is another combination of references that makes no sense- that is, person skilled in the art would have no reason or motivation to combine Ito and Pennala as posited by the examiner....This teaching is irrelevant to a system that includes both a vehicle circuit and an external circuit. Consequently, there is no reason to want to isolate the loads served by Ito’s two power supplies, other than the fact that the loads require different voltages, and no reason to combine Pennala’s isolation circuit to a system like Ito, except of course when guided by hindsight reconstruction. Accordingly, the additional teachings of Ito and Pennala do not obviate the additional limitation of claim 11.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. In response to applicant's argument that Ito & Pennala are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ito teaches a vehicle with a first power supply that supplies power to the sensor assembly, actuator and an interface and further discloses a second power supply that supplies power to an external control unit like the engine control device, brake control device, and other ECUs (see at least Ito, para. [0023-0028] & para. [0044]). Further Pennala teaches an isolate that can transmit signal in one direction and further shields components on the input side from the effects of conditions on an output side (see at least Pennala, para. [0031]). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In conclusion, the 103 rejection is maintained provided the arguments above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0228546A1 (“Naik”), in view of US 2019/0337503A1 (“Otremba”), in view of US 2014/0336864A1 (“Yoshida”), in view of US 2016/0018446A1 (“Chen”), further in view of US 2008/0297244A1 (“Poulsen”).
As per claim 1 Naik discloses
A by-wire control system for a vehicle, comprising (see at least Naik, para. [0019]: FIG. 3 schematically illustrates a vehicle 400 having vehicle control system 410. A configuration such as that illustrated for vehicle control system 410 would be applicable to a vehicle 400 having a plurality of by-wire control systems, such as by-wire steering control, accelerator control and braking control systems.):
a sensor assembly manipulated by a driver of the vehicle that produces a first electrical signal indicative of a driver-generated command for a vehicle control parameter (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.);
an actuator that can be activated to control said vehicle control parameter (see at least Naik, para. [0019]: Referring to FIG. 3, a plurality of input devices 420 is illustrated including steering actuator 422, accelerator actuator 424, and brake actuator 426. While steering actuator 422, accelerator actuator 424, and brake actuator 426 constitute primary vehicle input devices, other input devices are also possible, such as all manner of vehicle control systems, subsystems or components, including vehicle stability enhancement (VSE) systems, yaw control systems, traction control systems, antilock braking systems (ABS), electronic throttle control systems, variable assist steering systems, variable ratio steering systems, active front steering (AFS) systems, variable suspension systems, which incorporate a variety of redundant sensors, including yaw rate sensors, lateral acceleration sensors and other sensors.);
an actuator control unit that activates said actuator in accordance with a third electrical signal indicative of a final command for said control parameter (see at least Naik, para. [0038-0039]: Referring to FIG. 6, voting 570 between the first controller, the second controller and the third controller to determine the resolved sensor signal may be performed by any suitable voting method, but preferably comprises voting method set forth in the steps described herein. Voting 570 may be used to determine a resolved sensor signal 565 for any, and preferably all, of the sensor signals received from the various input devices, such as steering actuator, accelerator actuator and brake actuator. Voting 570 includes a first step of determining 572 a first representative signal 573 (R.sub.1) in the first controller using the first unprocessed sensor signal and the processed sensor signal associated with a given input device. The first representative signal 573 may be any suitable signal that is representative of the first unprocessed sensor signal and processed sensor signal and may be determined using any suitable method, but preferably is the average or mean value of these signals. The determination of an average or mean sensor signal from two sensor signal inputs may be made using known signal processing techniques and methods, such as adding the signals and dividing the resultant signal by two. & para. [0050]: Referring to FIGS. 4 and 8, the present invention comprises a method 600 of determining an input command for a control system, such as control system 410 (see FIG. 4), from a sensed input, and particularly from the processed sensor signal associated with the sensed input. Method 600 may be implemented concurrently with respect to a plurality of processed sensor signals associated with a plurality of sensed inputs. Method 600 comprises a plurality of steps as further described herein.); and
an interface circuit that merges said first and second electrical signals to form said third electrical signal (see at least Naik, para. [0038-0039]: Referring to FIG. 6, voting 570 between the first controller, the second controller and the third controller to determine the resolved sensor signal may be performed by any suitable voting method, but preferably comprises voting method set forth in the steps described herein. Voting 570 may be used to determine a resolved sensor signal 565 for any, and preferably all, of the sensor signals received from the various input devices, such as steering actuator, accelerator actuator and brake actuator. Voting 570 includes a first step of determining 572 a first representative signal 573 (R.sub.1) in the first controller using the first unprocessed sensor signal and the processed sensor signal associated with a given input device. The first representative signal 573 may be any suitable signal that is representative of the first unprocessed sensor signal and processed sensor signal and may be determined using any suitable method, but preferably is the average or mean value of these signals. The determination of an average or mean sensor signal from two sensor signal inputs may be made using known signal processing techniques and methods, such as adding the signals and dividing the resultant signal by two.), 
merging method that sets said third electrical signal equal to said first electrical signal when said first electrical signal equals or exceeds said output (see at least Naik, para. [0037]: If the absolute value of one or more of the first signal differential 512, second signal differential 522 and third signal differential 532 is greater than the predetermined differential threshold 542, method 500 includes a sixth step of determining 560 a resolved sensor signal 565 for use in each of the first controller, second controller and third controller in place of the processed sensor signal for control based on the sensed input. Determining 560 a resolved signal in each of the first controller, second controller and third controller for control based on the sensed input may be done in any suitable manner, but preferably comprises voting 570, as described herein, between the first controller, second controller and third controller to determine the resolved sensor signal 565.), and 
otherwise sets said third electrical signal equal to said filter circuit output so that said control parameter is controlled according to driver-generated command (see at least Naik, para. [0036]: If the absolute value of each of the first signal differential 512, second signal differential 522 and third signal differential 532 is less than or equal to the predetermined differential threshold 542, method 500 includes a fifth step of using 550 the processed sensor signal in each of the first controller, second controller and third controller, for example processed steering actuator sensor signal 444, for control based on the sensed input.).
Naik does not explicitly disclose
a user control unit that supplies external guidance instructions for said vehicle independent of said driver manipulation of said sensor assembly;
an external by-wire control unit that produces a second electrical signal indicative of an external command for said control parameter based on said guidance instructions supplied by said user control unit;
including a filter circuit that blocks said second electrical signal during specified fault modes of said external control unit while otherwise passing said second electronic signal a filter circuit output, and
a merging circuit, and
sets driver command signal equal to the output so that said control parameter is controlled according to the higher of said external command and said driver-generated command when said fault modes are not identified, and according to said driver-generated command when said fault modes are identified.
Otremba teaches
a user control unit that supplies external guidance instructions for said vehicle independent of said driver manipulation of said sensor assembly (see at least Otremba, para. [0023]: This is because for the case in which the at least one control valve that is electronically controlled by a first control unit by means of electrical control signals to bring about a target vehicle deceleration cannot be controlled, for example because of an electrical defect in the signal transmission from the first control unit, an electrical demand signal can be output to the additional second brake valve by means of a second control unit, which can also be integrated within the first control unit. Depending on the electrical demand signal, the second brake valve pneumatically adjusts a second brake valve control pressure at the at least one control valve of the respective brake circuit or directly at the brake cylinders of the respective service brakes in order to still bring about the autonomously demanded braking to achieve the target vehicle deceleration.);
sets driver command signal equal to the output so that said control parameter is controlled according to the higher of said external command and said driver-generated command when said fault modes are not identified (see at least Otremba, para. [0028]: if the driver operates the brake pedal during actuation of the second brake valve, i.e. in redundancy situation, so hard that a first brake valve control pressure adjusted by the first brake valve because of the driver operation is greater than the second brake valve control pressure electronically demanded by the second brake valve, which is specified by the autonomous braking, then the at least one shuttle valve adjusts said higher first brake valve control pressure. This is because the at least one shuttle valve is embodied such that only the higher of the applied brake valve control pressures is forwarded as a control pressure to the at least one control valve of the respective brake circuit, i.e. in this case the braking demand is output by the driver to the at least one control valve; the autonomous braking is thereby superseded or overridden by the driver. The driver can intervene in the braking process, for example during an emergency braking situation.), and 
according to said driver-generated command when said fault modes are identified (see at least Otremba, para. [0072-0073]: Thus, in the event of a failure or a defect in the electronics of the relay valve 13 and the axle modulator 11 or the signal connection from the first to the second control unit 110, 120, the target vehicle deceleration zSoll electronically specified by the second control unit 120 can still be enforced by pneumatically controlling the relay valve 13 and the axle modulator 11 by the second brake valve 25. So that the driver can still manually intervene even in the event of a failure of the electronics, for example in an emergency braking situation, in the event of operation of the brake pedal by the driver in the case of redundancy, the first brake valve 24 adjusts the first brake valve-relay valve control pressure pA1 and the first brake valve-axle modulator control pressure pB1 for the respective brake circuit A, B via the compressed air lines 22a, 22c.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of a user control unit that supplies external guidance instructions for said vehicle independent of said driver manipulation of said sensor assembly, sets driver command signal equal to the output so that said control parameter is controlled according to the higher of said external command and said driver-generated command when said fault modes are not identified, and according to said driver-generated command when said fault modes are identified of Otremba in order to output either the braking demand from the first brake valve or the autonomous braking demand from the second brake valve by means of the brake valve control pressure at the control valve, at least one additional shuttle valve can be provided between the brake valves and the at least one control valve, which in the case of redundancy advantageously enables driver braking (see at least Otremba, para. [0028]).
Yoshida teaches
an external by-wire control unit that produces a second electrical signal indicative of an external command for said control parameter based on said guidance instructions supplied by said user control unit (see at least Yoshida, para. [0039]: The SBW-ECU 23 includes a by-wire control circuit 34 and a monitor circuit 35 provided separately from the by-wire control circuit 34. The by-wire control circuit 34 electrically controls the actuator 27, which serves as a drive source of the range switchover apparatus 16. The monitor circuit 35 monitors whether the by-wire control circuit 34 is normally operating. The by-wire control circuit 34 is provided with a microcomputer or the like. The monitor circuit 35 is provided with an IC (e.g., ASIC) or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an external control unit for producing a second electrical signal indicative of an external command for said control parameter of Yoshida in order to reduce space, improve assembling work and improving control ability in automobiles (see at least Chen, para. [0003]).
Chen teaches
including a gate circuit that forces said second electrical signal to an inactive logic level during identified fault modes of said second electrical signal while otherwise passing said electrical signal to a filter circuit output (see at least Chen, para. [0022]: If the latched logic signal has a low logic level (e.g., zero volts), then the PWM signal is passed through AND-gate 44 to output line 46 and then on to the complementary transistor pair. When the latched logic signal has a high logic level (e.g., 5 volts), AND-gate 44 inhibits the PWM signal from propagating to output 46. The latched logic signal also provides a fault indication signal to the main controller to indicate that a drive fault has been detected and that the corresponding phase switch has been disabled.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of including a gate circuit that forces said second electrical signal to an inactive logic level during identified fault modes of said second electrical signal while otherwise passing said electrical signal to a filter circuit output of Chen in order to detect faults related to the switching operation of phase switches in an inverter (see at least Chen, para. [0003]).
Poulsen teaches
filter circuit (see at least Poulsen, para. [0029]:  The PWM based amplifiers may have an LC output filter for demodulation of the PWM output signal from the switching power stage. The feedback node to the loop filter can be either before or after the LC filter, or can be a combination of the two.), and
a merging circuit (see at least Poulsen, para. [0009]: One particular embodiment of an amplifier circuit includes an adder operable to combine an input signal and a feedback signal, a loop filter, a comparator operable to compare an input with a reference voltage, and a switching power stage. & para. [0028]: The loop filter in a PWM based amplifier is the transfer function of the combined circuitry from feedback node(s) to comparator input, that is the feedback path(s) and the forward path of the feedback loop. When closing the loop with negative feedback the loop filter acts to suppress errors on the feedback node(s) as well as to control the small signal transfer function from amplifier input to output, or frequency response.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of filter circuit and a merging circuit of Poulsen in order to reduce noise and distortion (see at least Poulsen, para. [0026]).

As per claim 3 Naik discloses
where: 
said second electrical signal is a signal based on said external command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose
said second electrical signal is a pulse width modulated signal having a duty cycle; and
said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal, a demodulator for demodulating an output of said high-pass or band-pass filter.
Poulsen teaches
said second electrical signal is a pulse width modulated signal having a duty cycle (see at least Poulsen, para. [0025]:   Generally, however, a PWM based amplifier contains a comparator that drives a switching power stage to produce an amplified PWM signal having a constant frequency and amplitude, in which the input signal is encoded in the duty cycle of the PWM signal.); and
said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal (see at least Poulsen, Fig. 16 & para. [0036-0037]:   The feedback taken from the output 188 of the comparator and switching power stage 174 alone will pass through a feedback filter 194 having the same topology as the passive loop filter 172, such as the passive loop filter 70 or 100 of FIGS. 2A and 2B. The feedback taken from the output 192 of the LC filter 190 will follow a parallel path through a feedback filter 194 having the topology illustrated in FIG. 5. The outputs of the two parallel feedback filter 194 will be summed in the adder 180 with the output 182 of the passive loop filter 172. Because the adder 180 is a current summing node as will be described in more detail below with respect to FIG. 6B, it is a virtual ground, allowing multiple feedback feeds to be connected in parallel. Turning now to FIG. 5, a schematic diagram of one particular embodiment of the feedback filter 194 used in a PWM based amplifier 170 with a current output passive loop filter 172 as in FIG. 4 will be described. The feedback filter 194 includes a `T` formed by a pair of series capacitors 200 and 202 connected between an input 204 and output 206, with a resistor 208 connected at one end to the node 210 between the capacitors 200 and 202 and at the other end to ground 212. Another resistor 214 is connected between the input 204 and output 206 in parallel with the pair of series capacitors 200 and 202. The capacitor 202 nearest the input 204 and the resistor 208 to ground 212 form a highpass filter 216 with a pole located at C 202*R 208.), 
a demodulator for demodulating an output of said high-pass or band-pass filter (see at least Poulsen, Fig. 4 & para. [0029]: The PWM based amplifiers may have an LC output filter for demodulation of the PWM output signal from the switching power stage. The feedback node to the loop filter can be either before or after the LC filter, or can be a combination of the two. The LC filter has a transfer characteristic highly dependent on the load, e.g., a speaker, connected to the output of the amplifier. & para. [0034]: inventors have used this test scenario to generate, modulate, receive, and demodulate a wide variety of pulse shapes and derivatives, The PWM signal on the output 158 of the comparator and switching power stage 156 may be fed into an LC filter 160 to demodulate the PWM signal before it reaches the output 162 for use by a speaker or other load. In effect, the LC filter 160 averages the voltage of the PWM signal over the on and off time of each cycle to generate what can be considered a DC voltage considered at the modulation or switching frequency of the PWM based amplifier 140. In this particular embodiment, the feedback signal 148 is taken from the output 158 of the comparator and switching power stage 156. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said second electrical signal is a pulse width modulated signal having a duty cycle and said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal, a demodulator for demodulating an output of said high-pass or band-pass filter of Poulsen in order to reduce noise and distortion (see at least Poulsen, para. [0026]).

As per claim 9 Naik discloses
where:
said sensor assembly is an accelerator pedal sensor assembly, and said driver-generated command is an accelerator pedal position (see at least Naik, para. [0022]: Accelerator actuator 424 is operatively coupled to three accelerator actuator sensors, first accelerator actuator sensor 450, second accelerator actuator sensor 452 and third accelerator actuator sensor 454. Accelerator actuator sensors 450,452,454 are each adapted to provide a signal output in response to an input to accelerator actuator 424, such as an operator input. Accelerator actuator sensors 450,452,454 may be any type of sensor suitable for providing an output signal that is indicative of the accelerator input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).

As per claim 10 Naik discloses
where:
said sensor assembly is an brake pedal sensor assembly, and said driver-generated command is a brake pedal position (see at least Naik, para. [0023]: Referring again to FIG. 3, brake actuator 426 comprises a brake input device, such as brake pedal 468, however, any device suitable for providing a brake input may be utilized for brake actuator 426 (e.g. joystick, control stick, pressure sensing steering wheel or other brake input device). Brake actuator 426 is operatively coupled to three brake actuator sensors, first brake actuator sensor 470, second brake actuator sensor 472 and third brake actuator sensor 474. Brake actuator sensors 470,472,474 are each adapted to provide a signal output in response to an input to brake actuator 426, such as an operator input. Brake actuator sensors 470,472,474 may be any type of sensor suitable for providing an output signal that is indicative of the brake input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Otremba, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2018/0050672A1 (“Pennala”).
As per claim 2 Naik does not explicitly disclose
further comprising:
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external by-wire control unit does not cause a failure of said interface circuit.
Pennala teaches
further comprising:
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external by-wire control unit does not cause a failure of said interface circuit (see at least Pennala, para. [0031]: The isolator 220 can be device that transmits signals (e.g., microwave or radio frequency power) in one direction only and shields components on an input side, from the effects of conditions on an output side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external by-wire control unit does not cause a failure of said interface circuit of Pennala in order to lowering the amount of effort required to stop a vehicle (see at least Pennala, para. [0068]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Otremba, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2019/0293429A1 (“Cameron”).
As per claim 4 Naik discloses
where: 
said first electrical signal is a signal based on said driver-generated command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose
said first electrical signal is a pulse width modulated signal having a duty cycle; and
said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output.
Cameron teaches
said first electrical signal is a pulse width modulated signal having a duty cycle (see at least Cameron, para. [0074]: The duty cycle signal is sent to the PWM which generates pulses; a width of the pulse’s controls power delivery to the gimbal motors. para. [0096]: The flight control inputs include a speed command (e.g., RPM command), a position command, or both. The feedback control system 232 generates a current command based on the flight control inputs, the position feedback, and the speed feedback, as described further with reference to FIGS. 30 and 31. The control system 206 converts the current command into a duty cycle setting or value used to control the motors 124. In some implementations, the duty cycle setting is indicated by a set point signal that indicates a comparison value and a comparison criterion.); and
said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output (see at least Cameron, para. [0157]:  FIG. 12 illustrates a diagram 1200 of exemplary signals generated during demodulation. Diagram 1200 includes three graphs 1202-1206. A first graph 1202 illustrates an ADC output signal 1212 (demodulator inputs) corresponding to sine wave outputs of a resolver, such as the fine resolver 344 of FIG. 3. The ADC output signal 1212 includes the ADC outputs 358 (or the conditioned voltage values 360) of FIG. 3.  para. [0168]: The third logic gate 1436 generates the take data output (the count enabled input 1020) based on a logic rule of the third logic gate 1436 and provides the take data output (the count enabled input 1020) to the accumulator logic 1014 of FIG. 10. As illustrated in FIG. 14, the logic rules of the first and second logic gates include AND logic and the logic rule of the third logic gate 1436 includes OR logic. In other implementations, other logic rules, additional logic gates, or both, may be used to regenerate the take data output (the count enabled input 1020). & para. [0170]: The accumulator signal 1522 increases when the count enabled input 1020 indicates to take or accumulate data filtered data, i.e., in the data windows 1514 between masked regions 1512. The accumulator signal 1522 does not increase during masked regions 1512 when the count enabled input 1020 indicates to refrain from taking or accumulating data. The accumulator logic 1014 outputs the demodulated output signal 1524 (values thereof) during the masked regions 1512 (i.e., every second masked region 1512) after stopping taking data in the masked regions 1512. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said first electrical signal is a pulse width modulated signal having a duty cycle, and said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output of Cameron in order to reduce cost and increase performance (see at least Cameron, para. [0004]).

As per claim 5 Naik does not explicitly disclose
where said output of said demodulator disables said AND-gate to force said second electrical signal to said inactive logic level during said identified fault modes of said electrical signal, and otherwise enables said AND-gate to pass said second electrical signal to said filter circuit output. 
Chen teaches
where said output of said demodulator disables said AND-gate to force said second electrical signal to said inactive logic level during said identified fault modes of said electrical signal, and otherwise enables said AND-gate to pass said second electrical signal to said filter circuit output (see at least Chen, para. [0022]: FIG. 4 shows one embodiment of logic circuit 43 in greater detail. An AND-gate 44 is connected to operate as a transmission gate for the PWM signal. The latched logic signal from the flip-flop latched output Q is provided to an inverting input of AND-gate 44. If the latched logic signal has a low logic level (e.g., zero volts), then the PWM signal is passed through AND-gate 44 to output line 46 and then on to the complementary transistor pair. When the latched logic signal has a high logic level (e.g., 5 volts), AND-gate 44 inhibits the PWM signal from propagating to output 46. The latched logic signal also provides a fault indication signal to the main controller to indicate that a drive fault has been detected and that the corresponding phase switch has been disabled. As shown in FIG. 3, controller 23 can include a connection to the CLR input of flip-flop 42 so that the controller can reset flip-flop 42 whenever it needs to reestablish operation of IGBT phase switch 22 (e.g., after a fault is corrected or otherwise cleared).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of where said output of said demodulator disables said AND-gate to force said second electrical signal to said inactive logic level during said identified fault modes of said electrical signal, and otherwise enables said AND-gate to pass said second electrical signal to said filter circuit output of Chen in order to detect faults related to the switching operation of phase switches in an inverter (see at least Chen, para. [0003]).


As per claim 6 Naik discloses
where: 
said first electrical signal is a signal based on said driver-generated command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose
said first electrical signal is a pulse width modulated signal having a duty cycle; and
said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal.
Cameron teaches
said first electrical signal is a pulse width modulated signal having a duty cycle (see at least Cameron, para. [0074]: The duty cycle signal is sent to the PWM which generates pulses; a width of the pulse’s controls power delivery to the gimbal motors. para. [0096]: The flight control inputs include a speed command (e.g., RPM command), a position command, or both. The feedback control system 232 generates a current command based on the flight control inputs, the position feedback, and the speed feedback, as described further with reference to FIGS. 30 and 31. The control system 206 converts the current command into a duty cycle setting or value used to control the motors 124. In some implementations, the duty cycle setting is indicated by a set point signal that indicates a comparison value and a comparison criterion.),
said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal (see at least Cameron, para. [0157]:  FIG. 12 illustrates a diagram 1200 of exemplary signals generated during demodulation. Diagram 1200 includes three graphs 1202-1206. A first graph 1202 illustrates an ADC output signal 1212 (demodulator inputs) corresponding to sine wave outputs of a resolver, such as the fine resolver 344 of FIG. 3. The ADC output signal 1212 includes the ADC outputs 358 (or the conditioned voltage values 360) of FIG. 3.  para. [0168]: The third logic gate 1436 generates the take data output (the count enabled input 1020) based on a logic rule of the third logic gate 1436 and provides the take data output (the count enabled input 1020) to the accumulator logic 1014 of FIG. 10. As illustrated in FIG. 14, the logic rules of the first and second logic gates include AND logic and the logic rule of the third logic gate 1436 includes OR logic. In other implementations, other logic rules, additional logic gates, or both, may be used to regenerate the take data output (the count enabled input 1020). & para. [0170]: The accumulator signal 1522 increases when the count enabled input 1020 indicates to take or accumulate data filtered data, i.e., in the data windows 1514 between masked regions 1512. The accumulator signal 1522 does not increase during masked regions 1512 when the count enabled input 1020 indicates to refrain from taking or accumulating data. The accumulator logic 1014 outputs the demodulated output signal 1524 (values thereof) during the masked regions 1512 (i.e., every second masked region 1512) after stopping taking data in the masked regions 1512. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said first electrical signal is a pulse width modulated signal having a duty cycle, and said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal of Cameron in order to reduce cost and increase performance (see at least Cameron, para. [0004]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Otremba, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2019/0028069A1 (“Watanabe”).
As per claim 7 Naik discloses
where:
said first electrical circuit is an analog voltage having a magnitude based on said driver-generated command (see at least Naik, para. [0019]: These are preferably analog signals, but may also comprise digital signals. para. [0022]: Accelerator actuator sensors 450,452,454 are each adapted to provide a signal output in response to an input to accelerator actuator 424, such as an operator input. Accelerator actuator sensors 450,452,454 may be any type of sensor suitable for providing an output signal that is indicative of the accelerator input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).
Naik does not explicitly disclose
said demodulator includes a low-pass filter for converting an output of said filter into an analog voltage.
Watanabe teaches
said demodulator includes a low-pass filter for converting an output of said filter into an analog voltage (see at least Watanabe, para. [0069]:  Low-pass filter 106 is a second low-pass filter that extracts low-frequency components, as an analog voltage signal, from the digital PWM signal amplified by amplifier circuit 105. That is, low-pass filter 106 operates using voltage V3 as the power supply voltage, converts the digital PWM signal amplified by amplifier circuit 105 into an analog signal, and outputs the analog voltage signal that is the analog signal. In other words, low-pass filter 106 demodulates the digital PWM signal to generate the analog signal, and has the same low-pass filtering characteristic as that obtained from low-pass filter 104 and load 800.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said demodulator includes a low-pass filter for converting an output of said filter into an analog voltage of Watanabe in order to flatten a frequency characteristic of an output voltage (see at least Watanabe, para. [0007]).

As per claim 8 Naik does not explicitly disclose
said merging circuit includes a summer for combining an output of said low-pass filter with said first electrical signal to form said third electrical signal.
Watanabe teaches
said merging circuit includes a summer for combining an output of said low-pass filter with said first electrical signal to form said third electrical signal (see at least Watanabe, Fig. 6 & para. [0074-0075]: Digital gain adjuster 111 outputs a digital error signal whose feedback gain is adjusted based on the digital signal obtained from the conversion by A/D converter 110. Herein, A/D converter 110 and digital gain adjuster 111 correspond to a digital error signal generator that generates, from the error signal, a digital error signal whose feedback gain is adjusted, the digital error signal being generated by digitizing the error signal. Adder 101 adds the digital error signal whose feedback gain is adjusted to the digital audio signal. A digital audio signal to which an inverse characteristic of the error signal is applied beforehand is thus output to digital PWM generator 102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said merging circuit includes a summer for combining an output of said low-pass filter with said first electrical signal to form said third electrical signal of Watanabe in order to flatten a frequency characteristic of an output voltage (see at least Watanabe, para. [0007]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Otremba, in view of Yoshida, in view of Chen, in view of Poulsen, in view of US 2009/0261796A1 (“Ito”), further in view of Pennala.
As per claim 11 Naik does not explicitly disclose
further comprising:
a first power supply for supplying power to said sensor assembly, said actuator, said actuator control unit and said interface circuit;
a second power supply for supplying power to said external by-wire control unit; and
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said second power supply does not cause a failure of said interface circuit.
Ito teaches
a first power supply for supplying power to said sensor assembly, said actuator, said actuator control unit and said interface circuit (see at least Ito, para. [0023]: A vehicle in which a vehicular electric power source system is mounted is equipped with a high-voltage system battery 20 that is an electricity storage device of a high-voltage system (e.g., a 42-V system), a low-voltage system battery 10 that is an electricity storage device of a low-voltage system (e.g., a 14-V system), a DC/DC voltage converter (DC/DC converter) 70 that has at least a step-down voltage conversion mode, which decreases the voltage of the high-voltage system to the voltage of the low-voltage system and thus supplies electric power from the high-voltage system to the low-voltage system, and a step-up voltage conversion mode, which increases the voltage of the low-voltage system to the voltage of the high-voltage system and thus supplies electric power from the low-voltage system to the high-voltage system. & para. [0027]: Examples of the high-voltage system load 60 on the high-voltage system battery 20 include an electric power steering device (EPS) that assists the driver's steering operation by causing an electric motor to produce assist power in accordance with the state of steering, an electric stability control device (electric STB) that adjusts the roll angle of the vehicle or the like via an electric motor in accordance with the acceleration of the vehicle in the lateral direction. The EPS has an EPS motor that is an electric motor, and an inverter that drives the EPS motor. The electric STB has an electric STB motor that is an electric motor, and an inverter that drives the electric STB motor. para. [0044]: Incidentally, the computer 40 is made up of a plurality of circuit elements, such as a ROM that stores a control program and control data, a RAM for temporarily storing process data of control programs, a CPU that executes control programs, an input/output interface for exchanging data with the outside, etc. The computer 40 may be a computer provided outside the DC/DC converter 70, instead of the one provided within the DC/DC converter 70.);
second power supply for supplying power to said external by-wire control unit (see at least Ito, para. [0023]: A vehicle in which a vehicular electric power source system is mounted is equipped with a high-voltage system battery 20 that is an electricity storage device of a high-voltage system (e.g., a 42-V system), a low-voltage system battery 10 that is an electricity storage device of a low-voltage system (e.g., a 14-V system), a DC/DC voltage converter (DC/DC converter) 70 that has at least a step-down voltage conversion mode, which decreases the voltage of the high-voltage system to the voltage of the low-voltage system and thus supplies electric power from the high-voltage system to the low-voltage system, and a step-up voltage conversion mode, which increases the voltage of the low-voltage system to the voltage of the high-voltage system and thus supplies electric power from the low-voltage system to the high-voltage system. & para. [0028-0029]: Examples of the low-voltage system load 50 on low-voltage system battery 10 include an engine control device, a brake control device, an air-conditioner, a headlight, a rear defogger, a rear window wiper, a mirror heater, a seat heater, an audio, lamps, a cigar lighter socket, various ECUs (Electronic Control Units), and solenoid valves. The low-voltage system load 50 is connected in parallel to the low-voltage system battery 10 and the electric generator 21, and is also connected to a low-voltage system battery terminal 71 of the DC/DC converter 70.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of a first power supply for supplying power to said sensor assembly, said actuator and said interface circuit, a second power supply for supplying power to said external control unit of Ito in order to prevent interruptions of voltage (see at least Ito, para. [0005]).
Pennala teaches
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said second power supply does not cause a failure of said interface circuit (see at least Pennala, para. [0031]: The isolator 220 can be device that transmits signals (e.g., microwave or radio frequency power) in one direction only and shields components on an input side, from the effects of conditions on an output side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external control unit does not cause a failure of said interface circuit of Pennala in order to lowering the amount of effort required to stop a vehicle (see at least Pennala, para. [0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668               
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668